HOUGH, Circuit Judge
(concurring). The issue of fact herein was raised by one sentence of the complaint as amended after trial began, viz.: That the subject-matter of suit “was destroyed while in the possession of the defendant * * * and became wholly lost to
[plaintiff] through the negligence of the defendant.” Under such pleading I do not think that the admission contained in defendant’s answer in another litigation should have been received in evidence. That it was competent is thought to be true; the law in my judgment, being stated in Wig. Ev. § 1066. But the admission was neither relevant nor material to a charge of negligence so generally made; for non constat that incendiarism was either negligence or evidence thereof. Nor did anything else proven suggest incendiarism.
But, having regard to the whole course of trial, I think the error harmless, because the trial consisted merely in a general survey of all the conditions of life and business at the Black Tom Terminal. It seems to me, and, indeed, I think it admitted, that no one from this evidence can say with any certainty how, when, or why the fire started; the one thing certain is that there was a fire before the tremendous explosion occurred. Amid this mass of information, or misinformation, the fact that in another litigation another plaintiff had asserted incendiarism, and defendant had admitted it, became, I think, wholly unimportant and uninfiuential—therefore in substance immaterial and, irrelevant.
The very interesting and important question presented by this record and the treatment of it in the court below is well stated by plaintiffs in error in arguing that the duty of defendant was defined by law, and the function of the jury was to determine disputed matters of fact, and not to determine the measure of defendant’s duty; whereas, the trial judge laid down as matter of law no measure of duty, further than that of exercising an “ordinary and reasonable care dependent on all the surrounding circumstances,” and so left it to the jury to determine what precautions should have been taken by the railroad company having regard to the explosive character of much of the goods then on Black Tom, and thus the jury determined what measure of duty the defendant owed to plaintiff with respect to the goods in question.
The law on this subject must be derived from the statements thereof by courts of authority. Where the gravamen of action is negligence, I had until lately supposed that it was the duty of the court to lay down a definite measure of duty or standard of conduct demandable from both plaintiff and defendant, and leave to the jury only the question whether the facts showed a failure in that duty or deviation from the standard so defined by him. Such, however, is not the law as lately and repeatedly laid down by this court, and this case was in my judgment tried in strict accordance with the doctrine 1 tried to define in Lehigh, etc., Co. v. Scanlon, 259 Fed. 143, 170 C. C. A. 205.
*906Furthermore, in respect of this particular disaster, it was held in New Jersey, etc., Co. v. Lehigh, etc., Co., 92 N. J. Law, 470, 105 Atl. 207, that it was for the jury to say whether defendant exercised “that degree of care commensurate with the risk of danger arising from the accumulation” of explosives upon its premises. This is equivalent to saying that the court handed over to the jury the measurement of defendant’s duty, when the only tool for measurement was the suggestion (long after the event) of what might have been done to obviate the possibility of a disaster of proportions previously unheard of; and this ruling by a large and able, court was left undisturbed by the Supreme Court through denial of certiorari. 249 U. S. 600, 39 Sup. Ct. 258, 63 L. Ed. 796. By this great weight of. very recent authority I am compelled to conclude that no material error was committed in the trial below, and to concur in the result of the majority opinion.